The judge granted the motion to open the judgments; and, in doing so, stated that the application shordd be regarded as of a two-fold character: 1st, Either as an application for relief *545under the statute of 1859; or, 2d, As a motion on the part of a client, to "be relieved from the result of a gross negligence of his attorney. That, as all fraud was denied by the plaintiffs, and as there was no ground for any suspicion of fraud or collusion on the part of their attorney or their referee, he preferred to base his decision upon the latter ground, and would, therefore, allow the defendants to come in and defend on payment of costs.